DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 154 – 173 are pending in the instant application.
Election/Restrictions
Applicant’s election of Group I (claims 154 – 156), drawn towards a composition comprising a mixture of caspofungin and a hydrophobic agent, in the reply filed on July 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration for the purpose of compact prosecution, it is noted that the Invention I (claims 154 – 156) and Invention II (claims 157 – 162) have been grouped together as being drawn towards a single general inventive concept under PCT Rule 13.1. Claims 163 – 173 are still withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards non-elected inventions, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected the hydrophobic agent, ubiquinone, as recited in the instant claim 156.
	Search: Applicant’s elected species is not found to be free of prior art. Therefore, search has not been expanded yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Priority

    PNG
    media_image1.png
    62
    385
    media_image1.png
    Greyscale

Information Disclosure Statement
The information disclosure statements filed on November 4, 2020; and November 6, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 154 – 162 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal et al., Biotechnology Advances (2013), 31: pp. 338-345 (Mandal) in view of Hutchinson et al., J. Pept. Sci. (2017), 23: pp. 82-94 (Hutchinson) and Sun et al., Int. J. Nanomedicine (2012), 7: pp. 5733-5744 (Sun), all of which are disclosed in the information disclosure statement filed on November 4, 2020.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Mandal teaches that several lipopeptides have been characterized to show surfactant, antimicrobial and cytotoxic activities. See, Abstract. Mandal further teaches that caspofungin is a lipopeptide and has been widely used in the pharmaceutical industry. See, page 340, 3rd paragraph. Mandal states that the dual composition of lipopeptides, formed by amino acids and lipids, causes the rearranged molecules to form micelles in solution. See, page 340, 1st paragraph.
	Mandal does not explicitly teach a composition comprising a mixture of caspofungin and a hydrophobic agent, specifically ubiquinone, as recited in the instant claims 154 – 162.
	Hutchinson also teaches that lipopeptides are able to form supramolecular nanostructures such as fibrils, micelles and vesicles. See, page 83, 4th paragraph. Additionally, Hutchinson discloses that lipopeptides are interesting vehicles for drug delivery system in which the hydrophobic area inside a micelle or bilayer structure is used to house a hydrophobic drug molecule. See, page 85, 4th paragraph.
	Sun tested the solubility and dissolution of ubiquinone in three types of dissolution medium and the studies teach that the kinetic solubility of coenzyme Q10 nanocrystals demonstrated that ubiquinone is very poorly soluble (less than 10 μg/mL). See, Figure 7. Sun states that poorly soluble drugs have very low bioavailability. See, page 5733, 1st paragraph.
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Mandal teaches that caspofungin is a lipopeptide and has the ability to form micelles in solution; and Hutchinson further teaches that lipopeptides form micelles and are used as drug delivery systems for hydrophobic drug molecules. Since micelles are used to solubilize hydrophobic compounds, the person having ordinary skill in the art would determine that caspofungin is an appropriate lipopeptide to solubilize the hydrophobic compound, ubiquinone, in order to increase its bioavailability with a reasonable expectation of success.
	Therefore, the instant claims 154 – 162 are prima facie obvious over the prior art references.

Conclusion
Claims 154 – 162 are rejected.
Claims 163 – 173 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626            

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626